Title: From George Washington to Major Lemuel Trescott, 15 May 1780
From: Washington, George
To: Trescott, Lemuel



Sir,
Hd Qrs [Morristown] 15th May 1780

I have received your favor of Yesterday, & thank you for the intelligence it contains—I have only to desire, that you will communicate any thing further respecting the fleet as speedily as possible—& you will be perfectly on your guard—I hear a number of Vessels have gone up Hackensack river also, which leads me to believe they intend a large forage. I am &c.

G.W.

